18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 1 of 10
18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 2 of 10
18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 3 of 10
18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 4 of 10
18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 5 of 10
18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 6 of 10
18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 7 of 10
18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 8 of 10
18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 9 of 10
18-47312-pjs   Doc 33   Filed 10/17/18   Entered 10/17/18 15:43:58   Page 10 of 10
